Response to Arguments
Regarding part 3 and 12, Applicant’s amendments to claims 17, 18, 21 and 23-25 require further consideration and search.  It is noted not all the subject matter indicated as allowable in claim 26 is included in the amended claim 1.  For example, claim 1 does not include the limitation of “wherein a top edge of the top surface of the cap support supports only the dome of the first baseball cap so that a shape of the bill of the first baseball cap is not altered” (emphasis added).  Furthermore, it appears line 5 of claim 18 is missing a letter in “support_the”.

/Stanton L Krycinski/Primary Examiner, Art Unit 3631